The statute upon which the liability of the tavern is based provides for such liability for death caused by the negligent actions of an intoxicated person. The majority finds that evidence that the tavern sold Fleck a number of drinks is sufficient to establish a genuine question of proximate cause. Since I do not believe that such evidence provides any evidence that a negligent act of Fleck caused the death, I cannot concur in the majority's finding to that effect. I therefore dissent as to the partial reversal; I concur, however, in the balance of the majority's disposition of this case. *Page 320